EXHIBIT 2.1 EXECUTION COPY ASSET PURCHASE AGREEMENT by and among GATEHOUSE MEDIA, INC., GATEHOUSE MEDIA WEST VIRGINIA HOLDINGS, INC., GATEHOUSE MEDIA ILLINOIS HOLDINGS, INC., CHAMPION PUBLISHING, INC. AND CHAMPION INDUSTRIES, INC. Effective as of June 28, 2007 TABLE OF CONTENTS ARTICLE I.SALE OF ASSETS AND TERMS OF PAYMENT 1 1.1 Transfer of Assets 1 1.2 Excluded Assets 4 1.3 Liabilities. 6 1.4 Consideration 8 1.5 Manner of Payment 8 1.6 Adjustments 9 1.7 Allocation of Purchase Price 11 ARTICLE II.THE CLOSING 12 2.1 Time and Place of Closing 12 2.2 Deliveries by Sellers 12 2.3 Deliveries by Buyer 13 ARTICLE III.REPRESENTATIONS AND WARRANTIES OF SELLERS 14 3.1 3.2 3.3 3.4 3.5 3.6 3.7 3.8 3.9 3.10 3.11 3.12 3.13 3.14 3.15 3.16 3.17 3.18 3.19 3.20 Organization; Qualification Authority Relative to this Agreement Financial Statements Business Since the Balance Sheet Date No Defaults Undisclosed Liabilities Licenses and Authorizations Condition and Adequacy of the Assets; Title Contracts and Arrangements Real Property Intellectual Property Litigation and Compliance with Laws Employees Personal Property Changes Brokers Environmental Matters Circulation Insurance Taxes 14 14 15 16 16 17 17 17 17 18 19 20 20 22 22 22 22 22 24 24 24 ARTICLE IV.REPRESENTATIONS AND WARRANTIES OF BUYER 25 4.1 4.2 4.3 4.4 Organization Authority Relative to this Agreement No Defaults Brokers 25 25 25 25 ARTICLE V.COVENANTS OF SELLER PENDING THE CLOSING DATE. 25 5.1 Maintenance of Business 25 i 5.2 Organization; Goodwill 27 5.3 Access to Facilities, Files and Records 27 5.4 Representations and Warranties 27 5.5 Corporate Action 27 5.6 Consents 27 5.7 Confidential Information 28 5.8 Consummation of Agreement 28 5.9 Notice of Proceedings 28 5.10 Interim Financial Statements 28 5.11 Taxes 28 5.12 Audited Financial Statements; Interim Financial Statements 29 ARTICLE VI.COVENANTS OF BUYER PENDING THE CLOSING DATE 30 6.1 Representations and Warranties 6.2Corporate Action 6.3Confidential Information 6.4Consummation of Agreement 6.5Notice of Proceedings 6.6Maintenance of Financial Position 30 30 30 30 31 31 ARTICLE VII.CONDITIONS TO THE OBLIGATIONS OF SELLERS 31 7.1Representations, Warranties and Covenants 7.2Proceedings. 7.3Hart-Scott-Rodino 31 32 32 ARTICLE VIII.CONDITIONS TO THE OBLIGATIONS OF BUYER 33 8.1Representations, Warranties and Covenants 8.2Proceedings 8.3Hart-Scott-Rodino. 8.4Consents. 8.5Financing 8.6Title Insurance 33 33 34 34 34 34 ARTICLE IX.INDEMNIFICATION 35 9.1Survival; Limitations 9.2Indemnification of Buyer 9.3Indemnification of Sellers 9.4Notice of Claims 9.5Defense of Third Party Claims 35 37 38 38 38 ARTICLE X.MISCELLANEOUS PROVISIONS 39 10.1Risk of Loss 10.2Abandonment of Agreement 10.3Liabilities Upon Abandonment 10.4Expenses 10.5Employees and Employee Benefits 10.6Further Assurances and Consents 39 40 40 41 41 42 ii 10.7Waiver of Compliance 10.8Notices 10.9Assignment 10.10Governing Law 10.11Public Announcements 10.12No Third Party Rights 10.13Waiver of Jury Trial 10.14Counterparts 10.15Headings 10.16Specific Performance 10.17Severability 10.18Confidentiality 10.19Entire Agreement; Amendments 10.20Champion Industries, Inc. 44 44 45 45 45 46 46 46 46 46 46 46 46 47 Schedules Schedule 1.2(j)Excluded Assets Schedule 1.6(c)Exceptions to GAAP Schedule 2.2(e)Transition Services Table Schedule 2.2(f)Non-Competition Agreement Schedule 3.3Financial Statements Schedule 3.7Licenses and Permits Schedule 3.9Contracts Schedule 3.10(a)Owned Real Property Schedule 3.10(b)Leased Real Property Schedule 3.11 Intellectual Property Schedule 3.12Litigation and Compliance with Laws Schedule 3.13(a)Employees; Salaries Schedule 3.13(b)Labor Agreements Schedule 3.14Tangible Personal Property Schedule 3.15Changes Since Balance Sheet Date Schedule 3.17Environmental Matters Schedule 3.18Circulation Reports Schedule 5.1Maintenance of Business Schedule 8.4Material Consents iii ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”), effective as of June 28, 2007, is by and among Champion Publishing, Inc., a West Virginia corporation (“Buyer”), Champion Industries, Inc., a West Virginia corporation (“Champion”), GateHouse Media, Inc., a Delaware corporation (“GHS”), GateHouse Media Illinois Holdings, Inc., a Delaware corporation (“GHSI”), and GateHouse Media West Virginia Holdings, Inc., a Delaware corporation (“GHSWV”).GHS, GHSI and GHSWV are each individually referred to herein as a “Seller” and together referred to as “Sellers”. WHEREAS, Sellers own and publish the The Herald Dispatch, a daily newspaper distributed in and around Huntington, West Virginia, together with all related publications and services and assets and facilities, all related web sites and all of Sellers’ rights to prepare, publish, sell and distribute any of the foregoing in all languages (collectively the “Newspaper”) andthe mastheads and certain other intellectual property associated with the Newspaper (the “Mastheads”); and WHEREAS, Sellers desire to sell and Buyer desires to purchase substantially all of the assets related to the operation, publication and distribution of the Newspaper as a going concern, together with the Mastheads. NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth and based upon the representations and warranties made by each party to the other in this Agreement, the parties have agreed to consummate the sale of the Newspaper on the terms contained herein. ARTICLE I SALE OF ASSETS AND TERMS OF PAYMENT 1.1Transfer of Assets.Upon the terms and subject to the conditions of this Agreement, on the Closing Date (as defined in Section2.1 hereof) Sellers will sell, assign, convey or cause to be conveyed, transfer and deliver to Buyer, and Buyer will purchase and accept from Sellers, all of the assets and properties of Sellers, tangible or intangible, of every kind and description, used by Sellers that relate primarily to the business and operation of the Newspaper as a going concern (all such assets being referred to herein as the “Sellers’ Assets”), but excluding the Excluded Assets described in Section1.2 below. 1 In addition, upon the terms and subject to the conditions of this Agreement, on the Closing Date, Sellers will sell, assign, convey or cause to be conveyed, transfer and deliver to Buyer, and Buyer will purchase and accept from Sellers, the Newspaper’s “Mastheads” which consist of the mastheads, trademarks, trade dress, trade names, service marks, registrations, domain names, and other property rights relating thereto and all goodwill associated therewith.The Sellers’ Assets along with the Mastheads are hereinafter collectively referred to as the “Assets”.The Assets include, without limitation, the following: (a)The Real Property (as defined in Section 3.10(b)); (b)All Leases (as defined in Section 3.9(e)); (c)Sellers tangible personal property, editorial material, work in process, finished goods, manuscripts, notes and drafts, graphic artwork, cuts, photographs and negatives owned by Sellers to the extent they relate primarily to the Newspaper; promotional materials, inserts, and direct mail materials owned by Sellers to the extent they relate primarily to the Newspaper; stationery, supplies, purchase orders, forms, labels, shipping materials and catalogs owned by Sellers to the extent they relate primarily to the Newspaper; and all lists owned by Sellers of contributors, authors, correspondents, reviewers, photographers, illustrators and editors who contribute or have contributed to the Newspaper; other inventory and supplies, and other assets and equipment relating primarily to the Newspaper, including without limitation those listed in Schedule3.14 hereto; (d)All contracts, agreements and similar documents that relate to the operation of the Newspaper or are otherwise specifically assumed pursuant hereto, together with all subscriptions and all orders and agreements for the sale of advertising, space reservations and insertion orders relating to the Newspaper, including without limitation those described in Schedule3.9 hereto; (e)All of Sellers right, title and interest in and to all licenses, Permits (as defined in Section 3.17), variances, franchises, certifications, approvals and other governmental authorizations relating primarily to the Newspaper, together with any renewals, extensions or modifications thereof and additions thereto; (f)All publishable materials of any nature, as used in the business of the Newspaper, the names “The Herald Dispatch”, “The Lawrence Herald”and “Putnam Herald”, copyrights, patents, trademarks, service marks, logotypes and trade names (including registrations and applications for registration of any of the foregoing), web sites, domain names, processes, inventions, computer software, computer programs and software and program rights, trade secrets, goodwill and other intangible rights and interests issued to or owned by Sellers and used in connection with the operation, publication and distribution of the Newspaper; 2 (g)All of Sellers accounts or other receivables, claims, evidences of debt owed to Sellers, utility deposits and other deposits and prepaid expenses arising out of Sellers’ operation of the Newspaper together with all records relating thereto; (h)All of the Newspaper’s files and other records in whatever form relating to the operation of the Newspaper, including without limitation all of its historical materials relating to the Newspaper’s advertising, circulation and distribution, all circulation, subscriber, delivery and mailing lists and carrier routes maintained by Sellers to the extent they relate to the Newspaper, all data related to such lists, all circulation readership studies, audience surveys and research owned by Sellers, and all other mailing lists, together with all records, reports and tapes of computer data owned by Sellers, in each case to the extent they relate primarily to the Newspaper, rate cards, verification cards, advertising insertion orders, specimen copies of all advertisements carried in the Newspaper, and copies of current price lists, discount lists, catalogs, public relations materials, sales correspondence, call reports, call books, advertiser lists and sales promotion lists; (i)All claims, causes of action, rights of recovery and rights of set-off of any kind (including, without limitation, rights under and pursuant to all warranties, representations and guarantees made by suppliers of products, materials or equipments, or components thereof) to the extent they relate to the Newspaper, are owned by Sellers and relate to the period of time following the Closing Date; (j)All of Sellers libraries of back and current issues of the Newspaper; (k)All of Sellers goodwill in and going concern value of the Newspaper; (l)Any prepaid taxes of Sellers which are included as Assets on the Closing Date Balance Sheet (as defined in Section 2.6(d)); 3 (m)All of Sellers right, title and interest in and to any non-solicitation agreements benefiting the Newspaper; (n)Without duplication, all assets relating primarily to the operations of the Newspaper reflected in the Newspaper’s balance sheet included in the Financial Statements dated as of the Balance Sheet Date (each as defined in Section 3.3), together with changes in the ordinary course of business or as otherwise allowed under this Agreement up to and including the Closing Date; and (o)Partial assignment of Sellers’ rights to indemnification under the Amended and Restated Asset Purchase Agreement effective as of April 12, 2007 by and among Gannett Satellite Information Network, Inc., Gannett River States Publishing Corporation, Pacific and Southern Company, Inc., Federated Publications, Inc., Media West – GSI, Inc., Media West – GRS, Inc., GateHouse Media Illinois Holdings, Inc. and GateHouse Media, Inc., pursuant to which the indemnity obligations of the Gannett Parties with respect to the Newspaper are partially assigned to Buyer and Champion Industries, Inc.Notwithstanding anything to the contrary contained herein, it is understood that Sellers are not making any representation, warranty or guarantee as to the enforceability or collectibility of such assignment against the Gannett Parties. 1.2Excluded Assets.The following assets relating to the business of operating, publishing and distributing the Newspaper shall be retained by Sellers and shall not be sold, assigned, conveyed, transferred or delivered to Buyer (the “Excluded Assets”): (a)Claims by Sellers with respect to the Excluded Assets and liabilities not assumed by Buyer, including without limitation all refunds and claims for tax refunds (except for prepaid taxes acquired by Buyer pursuant to Section 1.1(l) above) and counterclaims with respect to obligations and liabilities not being assumed by Buyer hereunder; (b)All contracts of insurance, tax records and tax returns; (c)All Employee Benefits Plans (as defined in Section 3.13(b)); (d)The right to use the “GateHouse” and “GateHouse Media” names and, except for the agreements described in Schedule 3.9, the right to participate in any plan, procedure or right that was made available to the Newspaper by or through GHS, or any of its affiliates; 4 (e)All claims, refunds, causes of action, choses in action, rights of recovery, rights of set off and rights of recoupment of Sellers related to the businesses of the Newspaper on or prior to the Closing Date, exclusive of the rights granted in Sections 1.1(g) and 1.1(o); (f)(i) the franchise to be a corporation ; (ii) the organizational documents (including articles or certificate of incorporation or bylaws (as applicable)); (iii) in respect of Sellers which are corporations: (A) the corporate seal, (B) the minute books, (C) the stock books,and (D) the stock certificates; (iv) the qualifications to transact business as a foreign corporation; (v) the arrangements with registered agents relating to foreign qualifications, taxpayer and other identification numbers; (vi) other records or similar documents relating to the organization, maintenance and existence of Sellers as a corporation; and (vii) any other corporate records relating to the corporate organization or capitalization (as applicable) of Sellers; (g)All items of a corporate overhead nature that are controlled by or located at the corporate offices of Sellers; (h)Any right, property or asset described in Schedule 1.2(j) hereto, including the property and rights which are shared with affiliates of Sellers and not used primarily in the businesses of the Newspaper; (i)Any assets or properties of Seller, tangible or intangible, of every kind and description which are not used primarily in connection with the businesses of the Newspaper and are not included in the Financial Statements; and (j)Sellers’ rights under this Agreement. 5 1.3Liabilities. (a)The Assets shall be sold and conveyed to Buyer free and clear of all Liens (as defined in Section 3.8), except for Permitted Encumbrances (as defined in Section 3.10), except that Buyer shall assume, discharge and perform the following liabilities (the “Assumed Liabilities”): (i)those liabilities and obligations of Sellers under the contracts assigned to Buyer which are described in Subsection 1.1(d) (other than any obligation under any such contract related or arising prior to the Closing Date, including, without limitation, any liability for breach or nonperformance); provided, however, that if any such contract requires a consent to the assignment thereof to Buyer and such consent has not been obtained, then this Agreement, to the extent permitted by law, shall constitute an equitable assignment by Sellers to Buyer of all rights, benefits, title and interest, liabilities and obligations under such contract; (ii)those liabilities and obligations of Sellers as of the Closing Date under agreements for advertising to the extent to be run in issues of the Newspaper published after the Closing Date (subject to the adjustment provisions of Section1.6 below); (iii)those liabilities and obligations of Sellers for trade accounts payable, advertising rebates payable and taxes which are included on the Closing Date Balance Sheet (to the extent of the amount reflected on such balance sheet as a liability) and any expenses for which Buyer is responsible under Section 1.6(a); and (iv)those liabilities and obligations of Sellers and the Newspaper included on the Closing Date Balance Sheet, which shall include paid in advance subscriptions and accrued liabilities of Sellers to employees of the Newspaper for unused vacation, sick leave, holiday and personal days (to the extent of the amounts reflected on such balance sheet and only to the extent Sellers do not have a legal obligation to pay such amounts upon termination of employment on or before the Closing Date). 6 (b)Except as set forth in Section 1.3(a) above or as otherwise expressly set forth herein, Buyer does not assume and will not be liable for, and Sellers shall remain unconditionally liable for, all other liabilities or obligations of Sellers (or any other person, in the case of liabilities or obligations for taxes) (the “Excluded Liabilities”), including, but not limited to: (i)any liability or obligation arising prior to Closing under any contract not described in Subsection 1.1(d) above; (ii)any liability under any contract of insurance or relating to any other Excluded Assets; (iii)any liability to any of the Newspaper’s employees of any nature whatsoever related to the period on or prior to the Closing Date, including under any employee benefit plan of any nature and including any unemployment or workers compensation claims; (iv)any liability arising out of any termination by any Seller of the employment of any employee, consultant or independent contractor of the Newspaper on or prior to the Closing Date, or who retired on or prior to the Closing Date; (v)any liability under any litigation, proceeding or claim of any nature related to the Newspaper arising during, or brought by any person or entity with respect to, the period of time on or prior to the Closing Date, whether or not such litigation, proceeding or claim is pending, threatened or asserted before, on or after the Closing Date; (vi)any liability for (I) any taxes (other than taxes of Sellers assumed by Buyer pursuant to Section 1.3(a)(iii) above) with respect to the Newspaper or the Assets for periods ending on or prior to the Closing Date and taxes deemed, pursuant to Section 1.6(b), payable for the portion ending on the Closing Date of a Straddle Period (as defined in Section 1.6(b)), (II) except as allocated in Section 10.4, any taxes imposed on the transfer of the Assets or the Newspaper on or prior to the Closing Date and, (III) any estate or gift taxes imposed with respect to Sellers, the Assets or the Newspaper on or prior to the Closing Date; provided, however, that Transfer Taxes (as defined in Section 10.4) on the transfer of the Assets pursuant to this Agreement shall be paid by Buyer as provided in Section 10.4; 7 (vii)except as otherwise set forth in this Agreement, any and all liabilities incurred by Sellers in connection with the negotiation, execution or performance of this Agreement (including, without limitation, all legal, accounting, brokers, finders and other professional fees and expenses); or (viii)any and all obligations, liabilities and/or commitments, including but not limited to obligations, liabilities and/or commitments pursuant to Environmental Laws, arising out of or related to conditions or events arising from or related to the Real Property and/or the operation of the Newspaper thereon that occurred on or prior to the Closing Date.The obligations, liabilities and/or commitments contemplated by this Section 1.3(b)(viii) include, but are not limited to, all matters arising from or relating to Item 2 of Schedule 3.17 and all facts and circumstances underlying or leading to such implementation or that made such implementation necessary. 1.4Consideration.Subject to the conditions contained in this Agreement, and in consideration of the sale of the Assets, Buyer will pay on the Closing Date the sum of Seventy-Seven Million dollars ($77,000,000) (the “Base Purchase Price”), as adjusted pursuant to Section 1.6 below (the “Purchase Price”). 1.5Manner of Payment.The Purchase Price shall be paid to Sellers on the Closing Date in immediately available funds by wire transfer to bank accounts designated by Sellers in writing at least two (2) business days prior to the Closing Date.Notwithstanding the foregoing, each of Sellers may, without the consent of Buyer or GateHouse, assign to one or more of its affiliates (the “Sellers Designee(s)”) all or a portion of its rights to receive payment of the Purchase Price in accordance with the terms and conditions of this Agreement.Either of Sellers shall notify Buyer at least two (2) business days prior to the Closing Date as to the identity of the Sellers Designee(s), if any. 8 1.6Adjustments. (a)Issues Prior to the Closing Date/Working Capital Adjustment.Sellers shall be entitled to all income earned and collected and be responsible for all expenses incurred in connection with the business and operation of the Newspaper on or prior to the Closing Date.Buyer shall be entitled to all income earned and be responsible for all expenses incurred in connection with the business and operation of the Newspaper after the Closing Date.In addition to the Purchase Price Buyer shall pay to Sellers the additional sum of Eight Hundred Thirty Seven Thousand Five Hundred Fifty-Four Dollars ($837,554) (the “Additional Sum”) subject to a further adjustment for any change in working capital (the “Adjustment”).The Adjustment is premised upon the “Working Capital” of the Newspaper from Newspaper’s Closing Date Balance Sheet being One Million Six Hundred Seventy-Five Thousand One Hundred Seven Dollars ($1,675,107).To the extent that the Working Capital on the Closing Date Balance Sheet varies from One Million Six Hundred Seventy-Five Thousand One Hundred Seven Dollars ($1,675,107), the Additional Sum and, if necessary, the Purchase Price shall be increased or decreased, as the case may be, One Dollar ($1.00) for each One Dollar ($1.00) of variance.For example, if Working Capital on the Closing Date is One Million Eight Hundred Thirty-Seven Thousand Five Hundred Fifty-Four Dollars ($1,837,554) Buyer would pay the Seventy Seven Million Dollars ($77,000,000) Base Purchase Price plus the Additional Sum (Eight Hundred Thirty Seven Thousand Five Hundred Fifty-Four Dollars ($837,554)) plus the Adjustment of One Hundred Sixty-Two Thousand Four Hundred Forty-Seven Dollars ($162,447) [$1,837,554 – $1,675,107].If Working Capital on the Closing Date is Three Hundred Thirty-Seven Thousand Five Hundred Fifty-Three Dollars ($337,553) Buyer would pay as Purchase Price Seventy Six Million Five Hundred Thousand Dollars ($76,500,000) to reflect the One Million Three Hundred Thirty-Seven Thousand Five Hundred Fifty-Four Dollar ($1,337,554) [$1,675,107 - $337,553] decrease in Working Capital[$77,000,000 + $837,554 – $1,337,554]. 9 In computing the adjustment described above, the Closing Date Balance Sheet (as defined in subsection (c)) shall be prepared in accordance with Sellers historical accounting practices which reflect accrual basis accounting and are in accordance with generally accepted accounting principles other than as set forth on Schedule 1.6(c).All intercompany and affiliate receivables or liabilities will be treated as shareholders’ equity and will be excluded from the balance sheet adjustment and will not be assumed by Buyer.All prepaid advertising and subscriptions shall be accrued as liabilities in the amount of such prepayments. (b)Other Adjustments.All items of income and expense directly relating to the business of operating the Newspaper, other than the income and expenses referred to above, shall be prorated between Sellers and Buyer as of the close of business on the Closing Date.Such items to be prorated shall include, without limitation, power and utility charges, personal property taxes and real property taxes.The portion of any personal property taxes and real property taxes for a taxable period that includes the Closing Date (a “Straddle Period”) that shall be deemed to be payable for the portion of the period ending on the Closing Date shall be the amount of such taxes for the entire period (or, in the case of such taxes determined on an arrears basis, the amount of such taxes for the immediately preceding period) multiplied by a fraction the numerator of which is the number of calendar days in the period ending on the Closing Date and the denominator of which is the number of calendar days in the entire period.The portion of any other taxes for a Straddle Period that shall be deemed to be payable for the portion of the period ending on the Closing Date shall be determined based on an interim closing of the books to the extent practicable and otherwise based on the formula described in the immediately preceding sentence. (c)Adjustment Calculations.Three (3) business days prior to the Closing Date, to the extent practicable, the adjustments provided in this Section 1.6 shall be made to the Base Purchase Price on the basis of the then most recently available financial statements of the Newspaper, which shall be reflected on a preliminary balance sheet for the Newspaper (the “Preliminary Balance Sheet”) prepared by Sellers.Within 90days after the Closing Date, Sellers will prepare an adjusted balance sheet for the Newspaper (the “Closing Date Balance Sheet”) as of the close of business on the Closing Date, reflecting the adjustments provided in this Section 1.6 and showing the recalculation of adjustments reflected on the Preliminary Balance Sheet, along with back-up materials necessary for Buyer’s understanding of the Closing Date Balance Sheet and the calculation thereof. 10 Sellers and their accountants will provide Buyer’s accountants with reasonable access to the books, records and working papers of Sellers necessary to review such calculations.Within 120 days after the Closing Date, final adjustments pursuant to this Section1.6 and any required refund or payment shall be made on the basis of the Closing Date Balance Sheet (the “Adjustment Payment Date,” provided that if any amounts are in dispute, the Adjustment Payment Date for the disputed amounts shall be the date payment is required to be made as required below).If any dispute arises over the amount to be refunded or paid, such refund or payment shall nonetheless be promptly made to the extent such amount is not in dispute.If Buyer does not notify Sellers within 75 days of receiving the Closing Date Balance Sheet that Buyer disputes the information contained therein, then Buyer shall be deemed to agree to the Closing Date Balance Sheet and to have waived all further right to dispute the information contained therein and its use in applying the provisions of this Agreement.If Buyer does notify Sellers of a dispute regarding the Closing Date Balance Sheet within 75 days of receiving it, and if such dispute cannot be resolved by the parties within 30 days thereafter, it shall be referred to a mutually satisfactory independent public accounting firm of national stature which has not been employed by either party for the two years preceding the Closing Date.The determination of such firm shall be conclusive and binding on each party and any required payment or refund in accordance therewith shall be made in immediately available funds within 10 days of such determination.The fees of such firm shall be shared equally by each party. 1.7Allocation of Purchase Price.As soon as practicable after the date hereof, but in no event later than ninety (90) days after the Closing Date, Buyer and Sellers will negotiate, in good faith, with a view towards allocating, as of the Closing Date, the Purchase Price (as adjusted in accordance with this Article I) among the Assets. 11 If Buyer and Sellers agree upon an allocation, then both parties agree to file Federal Form 8594 consistent with such an agreement.If an agreement cannot be reached prior to the Closing, the parties shall engage an independent and mutually acceptable appraiser to perform a valuation of the Assets.This valuation shall be used in allocating the Purchase Price.Buyer and Sellers shall use such allocation for all purposes, including tax and financial reporting.If, contrary to the intent of the parties hereto as expressed in this Section 1.7, any taxing authority makes or proposes an allocation different from that contemplated in this Section 1.7, Sellers and Buyer shall cooperate with each other in good faith to contest such taxing authority’s allocation (or proposed allocation); provided, however, that, after consultation with the party adversely affected by such allocation (or proposed allocation), the other party hereto may file such protective claims or returns as may reasonably be required to protect its interest. ARTICLE II. THE CLOSING 2.1Time and Place of Closing.The closing (the “Closing”) of the sale and purchase of the Assets shall be held in the offices of Sellers, 350 WillowBrook Office Park, Fairport, New York 14450 on the third business day following the satisfaction or waiver of all of the conditions to closing set forth in Articles VII and VIII, or at such other time and place as shall be mutually agreed upon by the parties (the “Closing Date”).Closing shall be deemed effective at 11:59 p.m. local time on the Closing Date. 2.2Deliveries by Sellers.At the Closing, Sellers, as appropriate, will deliver to Buyer the following, each of which shall be in form and substance satisfactory to the parties hereto: (a)Bills of sale, general warranty deeds, assignments and other instruments of transfer and documents as shall be appropriate to carry out the intent of this Agreement and sufficient to sell, assign, convey and transfer good and valid (or in the case of real property, good and marketable) title to the Assets to Buyer, subject to Permitted Encumbrances; (b)Assignments of Sellers domain names relating to the Newspaper; 12 (c)Any consents to assignments from third parties obtained by Sellers relating to the Material Contracts that require such consent as shown on Schedule 3.9 hereto, as well as any other consents obtained by Sellers; (d)Receipt for the Purchase Price; (e)Transition services agreements among Sellers and Buyer executed by Sellers, which, among other things, provide for Sellers to continue to provide certain services with respect to the Newspaper for various periods of time after the Closing Date, substantially in accordance with Schedule 2.2(e), as set forth in such agreements (the “Transition Services Agreements”); (f)A non-competition and non-solicitation agreement between Sellers and Buyer executed by Sellers substantially in the form set forth in Schedule 2.2(f) (the “Non-Competition Agreement”); (g)Certificates, dated the Closing Date, of an appropriate officer of each Seller as to approval of such Seller relating to this Agreement and the transactions contemplated hereby; (h)Certificates of an appropriate officer of each Seller certifying the fulfillment of the conditions set forth in Sections 8.1(a) and 8.1(b) below; (i)A certificate of an appropriate officer of each Seller as to that Seller’s status as a non-foreign entity; and (j)Such other certificates, instruments and documents as are required to be delivered by Sellers pursuant to the terms of this Agreement. 2.3Deliveries by Buyer.At the Closing, Buyer will deliver to Sellers the following, each of which shall be in form and substance satisfactory to the parties hereto: (a)Funds equal to the Purchase Price in such manner as described in Section 1.5 above; (b)An instrument of assumption pursuant to which Buyer shall assume the Assumed Liabilities as provided in Section1.3 hereof; (c)The Transition Services Agreements, executed by Buyer; (d)The Non-Competition Agreement, executed by Buyer; (e)A Publisher’s Agreement, effective on the Closing Date with a termination date of December 31, 2012, between the Newspaper and USA WEEKEND and on the same economic terms in effect between the Newspaper and USA WEEKEND immediately prior to Closing, in substantially the form attached hereto as Exhibit 2.3(f); 13 (f)Certificate dated the Closing Date, of the Secretary of Buyer as to approval of Buyer relating to this Agreement and the transactions contemplated hereby; (g)Certificate of an officer of Buyer certifying the fulfillment of the conditions set forth in Sections 7.1(a) and 7.1(b) below; and (h)Such other certificates, instruments and documents as are required to be delivered by Buyer pursuant to the terms of this Agreement. ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLERS Sellers, as appropriate, represent and warrant to Buyer as follows: 3.1Organization; Qualification.Each Seller is a corporation validly existing and in good standing under the laws of its state of incorporation.The applicable Seller has the full power and authority to own and operate the Assets (excluding the Mastheads) and carry on the business operations of the Newspaper as such operations are now being conducted.The applicable Seller has the full power and authority to own the Mastheads.Each Seller (a)is duly qualified to do business and in good standing, and is duly licensed, authorized or qualified to transact business in each jurisdiction in which the ownership or lease of real property or the conduct of its business requires it to be so qualified, and (b)has all government licenses, Permits, approvals and other authorizations necessary to own its properties and assets and carry on its business as it is now being conducted, except such licenses, Permits, approvals and other authorizations described in clauses (a) and (b) the lack of which would not have a Material Adverse Effect (as defined in Section 3.4). 3.2Authority Relative to this Agreement.Each Seller has the full power, authority and legal right to execute and deliver this Agreement and to consummate the transactions and perform its obligations as contemplated hereby. 14 The execution and delivery of this Agreement and the consummation of the transactions contemplated hereby have been duly and validly authorized by all necessary action, and this Agreement has been duly and validly executed and delivered by each Seller and, assuming due authorization, execution and delivery by Buyer, constitutes a legal, valid and binding obligation of such Seller enforceable against such Seller in accordance with its terms, except as may be limited by applicable bankruptcy, insolvency or similar law affecting the rights of creditors generally. 3.3Financial Statements.Schedule 3.3 sets forth (a) the unaudited financial statements of the Newspaper for the fiscal year ended December 31, 2006 and (b) unaudited financial statements for the period through March 4, 2007 (the “Balance Sheet Date”) (the financial statements referred to in clauses (a) and (b) being “Financial Statements”).The representations and warranties in this Section 3.3 are qualified by the pro forma adjustments which were made in the Financial Statements pursuant to adjustments shown on
